Citation Nr: 0419281	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to VA benefits based on the appellant's status as 
the helpless child of the deceased veteran.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to January 1944.  
He is deceased, and the appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the above claim.  The 
appellant now resides within the jurisdiction of the RO in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the file shows that the appellant requested a 
hearing before a member of the Board at the RO.  The Board 
remanded this case in June 2000 and June 2003 for the purpose 
of scheduling and rescheduling the requested hearing.  A 
hearing was scheduled for March 2004, but the appellant 
explained that she would not be able to appear because she 
needed assistance.  In June 2004, the Board found that the 
appellant showed good cause for rescheduling the hearing, and 
granted a motion under 38 C.F.R. § 20.704.  

As there is no indication that the appellant has withdrawn 
her request for a hearing, the Board finds that this case 
must be remanded to the RO so that another hearing can be 
scheduled.

Accordingly, this case is REMANDED for the following:

The AMC should schedule the appellant for 
the next available hearing before a 
member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


